DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note the foreign priority document is not in English and a certified English translation has not been provided by Applicant; a certified English translation might be necessary to overcome the date of a reference relied upon by the examiner. See MPEP 213 and 37 CFR 1.55(g)(3)-(4).

Claim Objections
Claims 1-3 and 7-9 are objected to because of the following informalities. 

Claim 1 recites “an arch-shaped body” in line 2 and also recites “the arch-shaped main body” in line 4-5; for claim terminology consistency purposes the examiner respectfully recommends deleting the term main from line 4-5.
Furthermore, claim 1 recites “at least one sheet” in line 6 and also recites “the sheet” in line 9; for claim terminology consistency purposes the examiner respectfully recommends reciting “the at least one sheet” in line 9.
Furthermore, claim 1 recites “at least one reinforcement component” in line 8 and also recites “the reinforcement component” in line 10; for claim terminology consistency purposes the examiner respectfully recommends reciting “the at least one reinforcement component” in line 10.

Claim 2 recites “the sheet” in line 1 and depends from claim 1 which recites “at least one sheet” in line 6; for claim terminology consistency purposes the examiner respectfully recommends reciting “the at least one sheet” in claim 2.

Claim 3 recites “the sheet” in line 1 and depends from claim 1 which recites “at least one sheet” in line 6; for claim terminology consistency purposes the examiner respectfully recommends reciting “the at least one sheet” in claim 3.

Claim 7 recites “an arch-shaped body” in line 5 and also recites “the arch-shaped main body” in line 7-8; for claim terminology consistency purposes the examiner respectfully recommends deleting the term main from line 7-8.
Furthermore, claim 7 recites “at least one sheet” in line 10 and also recites “the sheet” in line 13; for claim terminology consistency purposes the examiner respectfully recommends reciting “the at least one sheet” in line 13.
Furthermore, claim 7 recites “at least one reinforcement component” in line 12 and also recites “the reinforcement component” in line 14; for claim terminology consistency purposes the examiner respectfully recommends reciting “the at least one reinforcement component” in line 14.

Claim 8 recites “the sheet” in line 1 and depends from claim 7 which recites “at least one sheet” in line 10; for claim terminology consistency purposes the examiner respectfully recommends reciting “the at least one sheet” in claim 8.

Claim 9 recites “the sheet” in line 1 and depends from claim 7 which recites “at least one sheet” in line 10; for claim terminology consistency purposes the examiner respectfully recommends reciting “the at least one sheet” in claim 9.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one reinforcement component” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 4 recites “a number of the sheets is two” in line 1, however, claim 4 depends from claim 1 which recites “at least one sheet” and it is not clear if “the sheets” limitation in claim 4 is further defining the “at least one sheet” as being plural and two or additional and different two sheets are being introduced.
Claim 5 depends from claim 4 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 6 recites “a number of the reinforcement components is plural” in line 1-2, however, claim 6 depends from claim 1 which recites “at least one reinforcement component” and it is not clear if “the reinforcement components” limitation in claim 6 is further defining the “at least one reinforcement component” as being plural or additional and different reinforcement components are being introduced.
Clarification and/or amendment is respectfully requested.

Claim 10 recites “a number of the sheets … is two” in line 1-2, however, claim 10 depends from claim 7 which recites “at least one sheet” and it is not clear if “the sheets” limitation in claim 10 is further defining the “at least one sheet” as being plural and two or additional and different two sheets are being introduced.
Claim 11 depends from claim 10 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 12 recites “a number of the reinforcement components … is plural” in line 1-2, however, claim 12 depends from claim 7 which recites “at least one reinforcement component” and it is not clear if “the reinforcement components” limitation in claim 12 is further defining the “at least one reinforcement component” as being plural or additional and different reinforcement components are being introduced.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9 and 12 (as far as claims 6 and 12 are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Strehle et al – hereafter Strehle – (WO 2013092289 A1) in view of Gustafson et al – hereafter Gustafson – (US 7,494,325 B2).


Regarding claim 1, Strehle teaches a fan blade (Fig.9, 5), comprising: 

a connecting portion (Fig.9, bottom portion of 5), connected to a first end portion (Fig.9, lower end of 5) of the arch-shaped main body; and 
at least one reinforcement component (this element is interpreted under 35 U.S.C. 112(f) as a high molecular material, composite material, or metal, etc., attached, adhered or welded to the pressure bearing surface to accomplish the claimed reinforcement function, and equivalents thereof. Strehle teaches element 13 as part of element 8 that reinforces the arch-shaped body of the blade, Fig.9, 13; note element 8 and therefore, 13 are made of metal materials, see machine translation ¶27), connected to the pressure bearing surface (Fig.9). 
Strehle does not explicitly teach at least one sheet, connected to the pressure bearing surface or the negative pressure surface, wherein an orthogonal projection of the sheet on the arch-shaped body and an orthogonal projection of the reinforcement component on the arch-shaped body are not overlapped with each other.
Gustafson teaches a fan blade (Fig.5, 10), comprising: an arch-shaped body (Fig.9, 10), having a pressure bearing surface and a negative pressure surface opposite to the pressure bearing surface (Fig.5, note pressure bearing surface at bottom of blade extending from 18 and the negative pressure surface at top of blade extending from 18). Gustafson further teaches at least one sheet (Fig.5, 50), connected to the negative pressure surface (Fig.5); this configuration improves attachment of flow and improves performance of the blade (column 1 line 30-32).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the blade of Strehle by having at least one sheet, connected to the negative pressure surface as taught by Gustafson because this would improve attachment of flow 

 Regarding claim 3, Strehle and Gustafson further teach the sheet is connected to the negative pressure surface (Gustafson Fig.5) and is located at a second end portion of the arch-shaped body which is opposite to the first end portion (Gustafson Fig.2/5; note at least one sheet 50 extend from lower end portion – first end portion – to upper end portion – second end portion – which are opposite from each other).

Regarding claim 6, Strehle and Gustafson teach all limitations of claim 1, see above, however, do not explicitly teach a number of the reinforcement components is plural (interpreted as further defining the at least one reinforcement component of claim 1), and the reinforcement components are stacked on the pressure bearing surface.
Although the Strehle does not disclose two reinforcement components and stacked as claimed, it has been “held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI B). In the current instance the claimed stacked configuration of duplicate reinforcement components would not produce a new and unexpected result other than further reinforcing the blade, therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the blade of Strehle and Gustafson by having a number of the reinforcement components is plural, and the reinforcement components are stacked on the pressure bearing surface as a duplication of parts of reinforcement component 13 (Strehle Fig.9).

claim 7, Strehle teaches a fan (Fig.1/9), comprising: 
a hub (Fig.1/9, 2); and 
a plurality of fan blades (Fig.1/9, 5), arranged around a periphery of the hub (Fig.1), and each of the fan blades comprising: 
an arch-shaped body (Fig.9, 5), having a pressure bearing surface and a negative pressure surface opposite to the pressure bearing surface (Fig.9, note pressure bearing surface where numeral 5 points to and negative pressure surface at opposite); 
a connecting portion (Fig.9, bottom portion of 5), connected to a first end portion (Fig.9, lower end of 5) of the arch-shaped main body; and 
at least one reinforcement component (this element is interpreted under 35 U.S.C. 112(f) as a high molecular material, composite material, or metal, etc., attached, adhered or welded to the pressure bearing surface to accomplish the claimed reinforcement function, and equivalents thereof. Strehle teaches element 13 as part of element 8 that reinforces the arch-shaped body of the blade, Fig.9, 13; note element 8 and therefore, 13 are made of metal materials, see machine translation ¶27), connected to the pressure bearing surface (Fig.9). 
Strehle does not explicitly teach at least one sheet, connected to the pressure bearing surface or the negative pressure surface, wherein an orthogonal projection of the sheet on the arch-shaped body and an orthogonal projection of the reinforcement component on the arch-shaped body are not overlapped with each other.
Gustafson teaches a fan blade (Fig.5, 10), comprising: an arch-shaped body (Fig.9, 10), having a pressure bearing surface and a negative pressure surface opposite to the pressure bearing surface (Fig.5, note pressure bearing surface at bottom of blade extending from 18 and the negative pressure surface at top of blade extending from 18). Gustafson further teaches at least one sheet (Fig.5, 50), 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the blade of Strehle by having at least one sheet, connected to the negative pressure surface as taught by Gustafson because this would improve attachment of flow and improve performance of the blade. Note that this configuration would result in a blade with an orthogonal projection of the sheet on the arch-shaped body and an orthogonal projection of the reinforcement component on the arch-shaped body are not overlapped with each other.

 Regarding claim 9, Strehle and Gustafson further teach the sheet is connected to the negative pressure surface (Gustafson Fig.5) and is located at a second end portion of the arch-shaped body which is opposite to the first end portion (Gustafson Fig.2/5; note at least one sheet 50 extend from lower end portion – first end portion – to upper end portion – second end portion – which are opposite from each other).

Regarding claim 12, Strehle and Gustafson teach all limitations of claim 7, see above, however, do not explicitly teach a number of the reinforcement components is plural (interpreted as further defining the at least one reinforcement component of claim 7), and the reinforcement components are stacked on the pressure bearing surface.
Although the Strehle does not disclose two reinforcement components and stacked as claimed, it has been “held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI B). In the current instance the claimed stacked configuration of duplicate reinforcement components would not produce a new and unexpected result other than further reinforcing the blade, therefore, it would have been obvious before the effective .

Claims 2, 4-5, 8 and 10-11 (as far as claims 4-5 and 10-11 are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Strehle et al – hereafter Strehle – (WO 2013092289 A1) in view of Gustafson et al – hereafter Gustafson – (US 7,494,325 B2) as applied to claims 1 and 7, respectively, see above, and further in view of Kim (US 20030044281 A1).

Regarding claims 2 and 8, Strehle and Gustafson teach all limitations of claims 1 and 7, respectively, see above, however, do not explicitly teach the sheet is connected to the pressure bearing surface and extends from the arch-shaped body to a surface of the connecting portion which is connected to the pressure bearing surface.
Kim teaches a fan (Fig.1/2), comprising: a hub (Fig.1/2, 2); and a plurality of fan blades (Fig.1/2, 3), arranged around a periphery of the hub (Fig.1/2); each fan blade comprising: an arch-shaped body (Fig.6), having a pressure bearing surface (Fig.6, where 42 points to) and a negative pressure surface (Fig.6, where 31 points to). Kim further teaches at least one sheet (Fig.6, 50) connected to the pressure bearing surface (Fig.6) and extends from the arch-shaped body to a surface of a connecting portion which is connected to the pressure bearing surface (Fig.1/2/6; note the at least one sheet 50 is disclosed as part of the blade cross section which represents the spanwise length); the addition of the at least one sheet to the pressure bearing surface prevents turbulence (¶45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the blade(s) of Strehle and Gustafson by having at least 

Regarding claims 4 and 10, Strehle and Gustafson teach all limitations of claims 1 and 7, respectively, see above, and further teach another one of the at least one sheet is connected to the negative pressure surface and is located at a second end portion of the arch-shaped body which is opposite to the first end portion (Gustafson Fig.2/5; note at least one sheet 50 extend from lower end portion – first end portion – to upper end portion – second end portion – which are opposite from each other), however, do not explicitly teach a number of the sheets (interpreted as further defining the at least one sheet of claims 1 and 7) is two, one of the two sheets is connected to the pressure bearing surface and extends from the arch-shaped body to a surface of the connecting portion which is connected to the pressure bearing surface.
Kim teaches a fan (Fig.1/2), comprising: a hub (Fig.1/2, 2); and a plurality of fan blades (Fig.1/2, 3), arranged around a periphery of the hub (Fig.1/2); each fan blade comprising: an arch-shaped body (Fig.6), having a pressure bearing surface (Fig.6, where 42 points to) and a negative pressure surface (Fig.6, where 31 points to). Kim further teaches at least one sheet (Fig.6, 50) connected to the pressure bearing surface (Fig.6) and extends from the arch-shaped body to a surface of a connecting portion which is connected to the pressure bearing surface (Fig.1/2/6; note the at least one sheet 50 is disclosed as part of the blade cross section which represents the spanwise length); the addition of the at least one sheet to the pressure bearing surface prevents turbulence (¶45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the blade(s) of Strehle and Gustafson by having one of the at least one sheet being connected to the pressure bearing surface and extending from the arch-

Regarding claims 5 and 11, Strehle, Gustafson and Kim further teach an orthogonal projection of the one of the sheets on the arch-shaped body and an orthogonal projection of the another one of the sheets on the arch-shaped body are not overlapped with each other (Gustafson Fig.5, 50; Kim Fig.6, 50 as combined with fan/blade of Strehle; note at least one sheet of Gustafson would include an orthogonal projection in the opposite direction of the orthogonal projection of the at least one sheet of Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745